Citation Nr: 1607595	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  07-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities and service-connected major depressive disorder. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the issue on appeal for additional development most recently in April 2015. The directives having been substantially complied with, SSA records, VA treatment records and a VA examination having been associated with the claims file, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Regretfully, however the case must be remanded again as additional development is warranted.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a low back disability secondary to his service-connected right and left knee disabilities, and his service-connected major depressive disorder. A remand is necessary to obtain additional medical records and a supplemental VA opinion. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Treatment records from March 2015, indicate the Veteran has been receiving treatment at St. Mary's North with Dr. Vincent relating to his spine and low back. See March 2015 VA treatment records. The Veteran should be asked to identify and authorize the release of any private treatment records relating to his low back disability.  As it appears there may be outstanding private treatment records the Board finds a remand is necessary. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015). The Veteran was most recently provided a VA examination in July 2015. However, a supplemental VA opinion is warranted. The Veteran's representative has raised the issue of whether the Veteran's current low back disability may be caused or aggravated by his service-connected major depressive disorder. See January 2016 Appellant Brief. As a result a supplemental opinion is warranted to address secondary service connection as to the Veteran's service-connected major depressive disorder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his low back disability. Specifically, there is an indication that the Veteran underwent medical treatment for his back in March 2015 at St. Mary's North.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the above development to the extent possible, refer the case to the VA examiner who provided the July 2015 examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder. The examiner shall review any additional treatment records associated with the claims file since the last examination and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, if necessary, the examiner should answer the following questions:

a. Do the additional records obtained and associated with the claims file since the July 2015 examination report, if any, require a change or modification of any opinions reached in that report.  If so, please elaborate as to such change or modification.  

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability was caused by his service-connected major depressive disorder?

c. If the major depressive disorder, did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the major depressive disorder?


The examiner's attention is directed to the representative's January 2016 statement raising the issue of secondary service connection based on the Veteran's service-connected major depressive disorder. See January 2016 Appellant Brief. 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the current low back disability by the service-connected disability or disabilities. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




